Citation Nr: 0929598	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  08-08 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for rheumatoid 
arthritis, to include as secondary to the Veteran's service 
connected hypocomplementemic urticarial vasculitis (HUV).

2.  Entitlement to special monthly compensation due to loss 
of use of the hands. 


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel

INTRODUCTION

The Veteran had confirmed active service from December 1989 
to November 1996 with evidence of additional active service 
from October 1984 to February 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2006 rating decision of the 
Newark, New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The issue of entitlement to service connection for deformity 
of the hands was originally included as an issue on appeal to 
the Board.  However, in a March 2008 rating decision, 
entitlement to service connection for a right hand deformity 
evaluated as 30 percent disabling and a left hand deformity 
evaluated as 20 percent disabling was established.  As this 
is considered a complete grant of the benefit sought on 
appeal, this issue is no longer before the Board. 

The Veteran was scheduled for a hearing before the Board in 
June 2009.  However, he did not report for this hearing, and 
other statements in the claims folder show that he does not 
desire a hearing.  Therefore, the Board will proceed with 
consideration of the Veteran's appeals. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran contends that he has developed rheumatoid 
arthritis secondary to his service connected HUV.  He notes 
that the diseases are similar and related, and argues that he 
has developed full blown rheumatoid arthritis as a result of 
the HUV.  

Furthermore, the Veteran contends that his disabilities of 
the hands have progressed to such an extent that he has lost 
their use.  He notes that service connection is in effect for 
osteoporosis of each hand, as well as deformities of each 
hand.  

The evidence includes an August 2006 letter from R.K., M.D, a 
private physician.  The Board observes that Dr. R.K. was 
previously a VA doctor and that he treated the Veteran.  In 
the letter, Dr. R.K. states that the Veteran was diagnosed 
with HUV in 1994.  He continues by stating that as a result 
of HUV, the Veteran has developed full body arthralgias along 
with severe hand and feet deformities, and that he was 
subsequently diagnosed with rheumatoid arthritis.  However, 
Dr. R.K. does not state that rheumatoid arthritis developed 
as a result of the HUV.  

The evidence also includes the report of an April 2006 VA 
examination of the hands.  This examination notes that the 
Veteran now has rheumatoid arthritis, which has a severe 
impact on both his hands and which is definitely impairing 
his activities of daily living.  However, this examination 
does not contain an opinion as to whether or not the 
rheumatoid arthritis is related to the service connected HUV, 
or as to whether or not the effective function of either hand 
remains other than that which would be equally well served by 
an amputation stump or use of prosthetic device.  The Board 
further notes that this examination is now over three years 
old, and that service connection for deformity of each hand 
has been established since the completion of the examination.  

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability 
or signs and symptoms of a current disability, the record 
indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Veteran has a diagnosis of rheumatoid 
arthritis.  Although the letter from Dr. R.K. indicates that 
the rheumatoid arthritis developed subsequent to the HUV, it 
does not contain an opinion stating that it was either caused 
or aggravated by the HUV.  The Board finds that the Veteran 
should be scheduled for additional VA examinations in order 
to obtain the necessary opinions.  

Finally, the Board notes that neither the January 2008 
statement of the case nor the March 2008 supplemental 
statement of the case provided the Veteran with the laws and 
regulations pertaining to the award of special monthly 
compensation for loss of use of the hands.  Similarly, he has 
never received a VCAA letter that notifies him of what the 
evidence must show in order to prevail in his claim for the 
issue of special monthly compensation.  Finally, although the 
November 2005 notification letter provides the Veteran with 
notice of how to prevail in a claim for service connection, 
it does not contain notification as what the evidence must 
show to prevail in a claim for service connection on a 
secondary basis.  The Board finds that the Veteran must be 
provided with adequate notification.  

Accordingly, the case is REMANDED for the following actions:

1.  Review the claims file and ensure that 
all notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002) are fully complied with 
and satisfied.  See also 38 C.F.R. § 3.159 
(2002).  The Veteran should be provided 
with new VCAA notification that informs 
him of any information and evidence not of 
record (1) that is necessary to 
substantiate the claim; (2) that VA will 
seek to provide; and (3) that he is 
expected to provide.  In particular, the 
notification should contain the methods 
for prevailing in a claim for secondary 
service connection as defined by 38 C.F.R. 
§ 3.310(a), and in the claim for special 
monthly compensation based on loss of use 
of the hands as defined by 38 C.F.R. 
§ 3.350(a)(2).  

2.  The Veteran should be scheduled for 
an examination by a physician qualified 
to offer an opinion as to whether or 
not there is a causal relationship 
between the Veteran's service connected 
HUV and rheumatoid arthritis.  All 
necessary tests and studies should be 
conducted.  The claims folder must be 
made available for review in 
conjunction with the examination.  
After a review of the claims folder, 
the doctor should attempt to express 
the following opinion: 

Is it as likely as not that the 
Veteran's service connected HUV either 
caused or aggravated (permanently 
worsened beyond its natural 
progression) his rheumatoid arthritis?  

The reasons and bases for all opinions 
should be included.  

3.  The veteran should be afforded a VA 
examination of his hands in order to 
determine whether or not he retains their 
use.  The claims folder must be made 
available to the examiner for review in 
conjunction with the examination.  All 
necessary tests and studies should be 
conducted.  After the review of the 
claims folder and completion of the 
examination, the examiner should attempt 
to express the following opinion:

Is it as likely at not that the effective 
function of one or both hands remains 
other than that which would be equally 
well served by an amputation stump or use 
of prosthetic device?  

The reasons and bases for all opinions 
should be included.  

4.  After the development requested above 
has been completed to the extent 
possible, review the record.  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the Veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
This supplemental statement of the case 
MUST contain the current provisions of 
38 C.F.R. § 3.310(a) and 38 C.F.R. 
§ 3.350(a)(2).  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action until 
otherwise notified.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


